DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 16-29 in the reply filed on 2/22/2022 is acknowledged.  Claims 30-36 are withdrawn.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/17/2019 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 16-20 and 23-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2012/0328777 A1) to De Amorim Novais Da Costa Nobrega et al.  (hereinafter Nobrega).
Nobrega is directed toward coated binder pellets.  Nobrega discloses at paragraph [0018] that the coated binder may have any shape and are preferred to be a pellet shape.  Nobrega discloses at paragraph [0017] that the core is a binder material. Nobrega discloses at paragraph [0021] that the binder is a bituminous binder.  Nobrega discloses at paragraph [0027] that the coating material preferably is a blend comprising at least 50% polyolefin and remaining bitumen of the same kind as the core that reads on a asphaltene range of 30% to 50%.  Nobrega discloses at paragraph [0018] that the coating or second bitumen has a penetration at 25C of less than 5 dmm.  Nobrega discloses at paragraph [0020] that the binder has a penetration of 10 to 250 dmm that reads on 6 to 50 dmm.  Nobrega discloses at paragraph [0021] that the bitumen includes all natural and synthetic sources and would be expected to be insoluble in n-alkane.  Nobrega discloses each and every element as arranged in claims 16-20 and 23-27.

Allowable Subject Matter
7.	Claims 21-22 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art is silent regarding the percentage of n-alkanes added to the binder or the maltene content.
 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766